Motion for leave to appeal as a poor person granted to the extent and on the terms and conditions contained in the order of this court filed herein. Motion for an enlargement of time granted insofar as to extend defendant’s time to serve and file the record on appeal and appellant’s points to and including October 10, 1962, with notice of argument for the November 1962 Term of this court, said appeal to be argued or submitted when reached. Concur — Botein, P. J., Rabin, Stevens, Eager and Steuer, JJ.